NUMBER 13-13-00689-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

                        IN RE ESTEBAN MIGUEL GUERRA


                         On Petition for Writ of Mandamus
                        and Request for Emergency Relief.


                                         ORDER
    Before Chief Justice Valdez and Justices Benavides and Longoria
                            Order Per Curiam

       On December 11, 2013, relator, Esteban Miguel Guerra, filed a petition for writ of

mandamus seeking to avoid arbitration. Relator also requested an emergency stay of all

arbitration proceedings. The Court, having examined and fully considered the request for

an emergency stay, is of the opinion that relator’s request should be granted. Accordingly,

we GRANT the request for emergency stay and ORDER all arbitration proceedings to be

stayed pending further order of this Court. We request that the real party in interest or any

other person whose interest would be directly affected by the relief sought, file a response to
the petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.4, 52.87.

       IT IS SO ORDERED.


                                                    PER CURIAM



Delivered and filed the
11th day of December, 2013.




                                              2